Sears, Presiding Justice.
The appellant appeals from the trial court’s dismissal of his motion to withdraw his guilty plea to murder and armed robbery. Because the motion was not timely filed, the trial court did not err in dismissing it.1

Judgment affirmed.


All the Justices concur, except Hunstein, J., who is disqualified.

*304Decided May 9, 2005.
Jemarco Hicks, pro se.
Jeffrey H. Brickman, District Attorney, Robert M. Coker, Assistant District Attorney, Thurbert E. Baker, Attorney General, Raina J. Nadler, Assistant Attorney General, for appellee.

 Rubiani v. State, 279 Ga. 299 (612 SE2d 798) (2005).